Per Curiam:
By the order appealed from the receiver appointed in this action was empowered and directed to advance and loan to two persons certain sums of money from the receivership funds and to take mortgages to secure such loans. Objection to these specific loans is the same as that taken on the appeal from another order authorizing the receiver to make advances to customers of the copartnership over which the receivership extends, and the appeal from which last-mentioned order is decided herewith (ante, p. 244). The views expressed by the court in deciding the last-mentioned appeal control now, there being no reason urged, separated from the general objection, why these particular loans should not be made. The order should, therefore, be affirmed, with ten dollars costs and disbursements. Present—Van Brunt, P. J., Patterson, O’Brien, McLaughlin and Laughlin, JJ.